       Case 1:20-cv-05066-JPC-GWG Document 18 Filed 10/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       10/08/2020
---------------------------------------------------------------------- X
                                                                       :
Maricela Garcia,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-5066 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
Commissioner of Social Security,                                       :   REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. Any currently scheduled conference or oral argument before this Court is adjourned

pending further order of this Court, but any conference or oral argument before the Magistrate Judge

will proceed as ordered. All counsel must familiarize themselves with the Court’s Individual

Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        Additionally, within two weeks of the filing of this Order, the parties shall submit a joint

letter of no more than five pages addressing the following in separate paragraphs: (1) a brief

description of the case, including the factual and legal bases for the claim(s) and defense(s); (2)

any contemplated motions; (3) the basis for subject matter jurisdiction; (4) the prospect for

settlement; and (5) whether the parties consent to proceeding before a magistrate judge for all

purposes (including trial), pursuant to 28 U.S.C. §636(c). The parties are free to withhold such

consent without adverse substantive consequences.

        In accordance with the Court’s Individual Rules and Practices, requests for extensions or

adjournment may be made only by letter-motion filed on ECF and must be received at least 48
      Case 1:20-cv-05066-JPC-GWG Document 18 Filed 10/08/20 Page 2 of 2


hours before the deadline or scheduled appearance, absent compelling circumstances. The written

submission must state (1) the original date(s) set for the appearance or deadline(s) and the new

date(s) requested; (2) the reason(s) for the request; (3) the number of previous requests for

adjournment or extension; (4) whether these previous requests were granted or denied; and (5)

whether opposing counsel consents, and, if not, the reasons given by opposing counsel for refusing

to consent.

       SO ORDERED.

Dated: October 8, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
